Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156500(45)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 156500
  v                                                                 COA: 337966
                                                                    Wayne CC: 12-005176-FC
  BRANDON LEWIS CAIN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to “accept pro per
  pleadings as is” is GRANTED. The amended application submitted on October 18, 2017,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 20, 2017
                                                                               Clerk